     Case 2:19-cv-01717-RGK-AGR Document 28 Filed 03/28/19 Page 1 of 2 Page ID #:363



 1     Seyfarth Shaw LLP
       Ellen E. McLaughlin (pro hac vice pending)
 2     E-mail: emclaughlin@seyfarth.com
       Cheryl A. Luce (pro hac vice pending)
 3     E-mail: cluce@seyfarth.com
       233 South Wacker Drive, Suite 8000
 4     Chicago, Illinois 60606-6448
       Telephone: (312) 460-5000
 5     Facsimile: (312) 460-7000
 6     SEYFARTH SHAW LLP
       Kristen M. Peters (SBN 252296)
 7     E-mail: kmpeters@seyfarth.com
       2029 Century Park East, Suite 3500
 8     Los Angeles, California 90067-3021
       Telephone: (310) 277-7200
 9     Facsimile: (310) 201-5219
10     Attorneys for Defendant
       UNITED STATES SOCCER FEDERATION
11
12
                               UNITED STATES DISTRICT COURT
13
                              CENTRAL DISTRICT OF CALIFORNIA
14
15     ALEX MORGAN, MEGAN RAPINOE,                  Case No. 2:19-cv-01717-RGK-AGR
       BECKY SAUERBRUNN, CARLI
16     LLOYD, MORGAN BRIAN, JANE                    DEFENDANT’S DISCLOSURE
       CAMPBELL, DANIELLE COLAPRICO,                STATEMENT PURSUANT TO RULE
17     ABBY DAHLKEMPER, TIERNA                      7.1 OF THE FEDERAL RULES OF
       DAVIDSON, CRYSTAL DUNN, JULIE                CIVIL PROCEDURE
18     ERTZ, ADRIANNA FRANCH, ASHLYN
       HARRIS, TOBIN HEATH, LINDSEY
19     HORAN, ROSE LAVELLE, ALLIE
       LONG, MERRITT MATHIAS, JESSICA
20     MCDONALD, SAMANTHA MEWIS,
       ALYSSA NAEHER, ELLEY O’HARA,
21     CHRISTEN PRESS, MALLORY PUGH,
       CASEY SHORT, EMILY SONNETT,
22     ANDI SULLIVAN AND MCCALL
       ZERBONI,
23
                      Plaintiffs,
24
                v.
25
       UNITED STATES SOCCER
26     FEDERATION, INC.,
27                    Defendant.
28


       55898251v.1
     Case 2:19-cv-01717-RGK-AGR Document 28 Filed 03/28/19 Page 2 of 2 Page ID #:364



 1              Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant United
 2     States Soccer Federation, Inc. certifies that no publicly held corporation holds 10% or
 3     more of its stock, and Defendant does not have a corporate parent.
 4
 5     DATED: March 28, 2019                            SEYFARTH SHAW LLP
 6
 7                                                       By: /s/ Kristen M. Peters
                                                            Kristen M. Peters
 8                                                      Attorneys for Defendant
                                                        UNITED STATES SOCCER
 9                                                      FEDERATION
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    1
       55898251v.1
